DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-9, 11-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to teach or suggest a night vision imaging system (NVIS) lighting system comprised of, in part, a first light source comprising a first dominant wavelength; a second light source adjacent to the first light source, the second light source comprising a second dominant wavelength different from the first dominant wavelength; a third light source adjacent to the second light source, the third light source comprising a third dominant wavelength different from the first dominant wavelength and the second dominant wavelength; and a diffuser mounted to the frame and encasing the first light source, the second light source, and the third light source, the diffuser including a semi-opaque material configured to evenly distribute light from the first light source, the second light source, and the third light source, wherein: the NVIS lighting system is configured to emit a first target output color by blending the first light source, the second light source, and the third light source, the NVIS lighting system is configured to emit a second target output color by blending the first light source, the second light source, and the third light source, and the second target output color is different than the first target output color. Claims 3-8 are allowed due to their dependency upon claim 1. 
Regarding claim 9, the prior art of record fails to teach or suggest a light-emitting diode (LED) array comprised of, in part, an LED array, the LED array is configured to be encased within a diffuser, the diffuser including a semi-opaque material configured to evenly distribute light from the first LED, the second LED, and the third LED, the first LED comprises a first dominant wavelength, the second LED comprises a second dominant wavelength different from the first dominant wavelength, the third LED comprises a third dominant wavelength different from the first dominant wavelength and the second dominant wavelength the LED array is configured to emit a first target output color by blending the first LED, the second LED, and the third LED, the LED array is configured to emit a second target output color 
Regarding claim 18, the prior art of record fails to teach or suggest a method of producing target output colors for a night vision imaging system (NVIS) comprised of, in part, blending light from a first light source, a second light source, and a third light source to generate the first target output color, the first light source comprising a first dominant wavelength, the second light source comprising a second dominant wavelength, the third light source comprising a third dominant wavelength; and blending light from the first light source, the second light source, and the third light source to generate the second target output color. Claim 20 is allowed due to its dependency upon claim 18. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099.  The examiner can normally be reached on M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875